UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


Michael C. Antonelli,                 :
                                      :
               Plaintiff,             :
       v.                             :              Civil Action No. 07-2016 (CKK)
                                      :
Federal Bureau of Prisons et al.,     :
                                      :
               Defendants.            :


                                    MEMORANDUM OPINION

       In what remains of this Freedom of Information Act (“FOIA”) case, the Bureau of Prisons

(“BOP”) has supplemented the record with evidence that further explains its justification for

withholding certain records in their entirety.1 See Order of June 9, 2009 [Dkt. No. 75] and

accompanying Memorandum Opinion (“Mem. Op.”) [Dkt. No. 76] at 6-8. Pending before the

Court is BOP’s renewed motion for summary judgment or, in the alternative, for an in camera

review of the documents at issue. Plaintiff, who is no stranger to litigating FOIA actions in this

Court, has not opposed the motion despite the Court’s advisements.2 The Court therefore treats

BOP’s renewed motion for summary judgment as conceded. See In re Miller, 2004 WL 963819,

1 (D.C. Cir., May 4, 2004) (In managing its docket under the circumstances presented, “the court

may choose to . . . resolve the motion for summary judgment on the merits without an opposition



       1
        Plaintiff’s claims against all other defendants have been resolved. See Order of
December 22, 2008 (granting summary judgment to the Federal Bureau of Investigation); Order
of August 4, 2008 (granting summary judgment to the United States Marshals Service and
Immigration and Customs Enforcement).
       2
         See Order of July 30, 2009 (advising plaintiff about his obligation to respond to BOP’s
motion by August 31, 2009, and of the consequences if he did not); Minute Order of August 31,
2009 (granting plaintiff’s motion to enlarge the response time to September 15, 2009).
. . . or [] treat summary judgment as conceded.”); FDIC v. Bender, 127 F.3d 58, 67 (D.C. Cir.

1997) (finding no abuse of discretion in Court’s enforcement of local rule by “treat[ing] the

FDIC's motion for summary judgment as conceded”).

       Notwithstanding the foregoing disposition, the Court must determine whether BOP

properly withheld records in their entirety. See Mem. Op. at 7-8 (citing Trans-Pacific Policing

Agreement v. United States Customs Service, 177 F.3d 1022, 1027-28 (D.C. Cir. 1999)). Of the

12 previously withheld records, BOP has now determined that two--a one-page staff

memorandum dated June 16, 2005, and a one-page drawing--can be released; the latter in its

entirety and the former in part. Second Supplemental Declaration of Karen Summers in

Response to the Court’s Memorandum Opinion of June 9, 2009 [Dkt. No. 78-3] at 2, nn.1, 2.

Based on Summers’s descriptions of the remaining 10 records withheld in full, her correlation of

the information they contain with each claimed exemption, id. ¶¶ 14-21; 25-28, and her sworn

statement that following review of the information “for segreability[,] [i]t was determined that . .

. no [additional] meaningful portions could reasonably be released,” id ¶ 31, the Court is satisfied

that BOP has now released all reasonably segregable responsive records.

       Finding no genuine issue of material fact remaining as to BOP’s satisfaction of its

disclosure obligations under the FOIA, the Court concludes that BOP is now entitled to judgment

as a matter of law. A separate final Order accompanies this Memorandum Opinion.


                                              __________s/s__________________
                                              COLLEEN KOLLAR-KOTELLY
DATE: October 6, 2009                         United States District Judge




                                                 2